
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.7


EIGHTH AMENDMENT, CONSENT AND WAIVER TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


        This EIGHTH AMENDMENT, CONSENT AND WAIVER TO AMENDED AND RESTATED SENIOR
SECURED REVOLVING CREDIT AGREEMENT, dated as of May 8, 2019 (this "Agreement"),
is made by and among HALCÓN RESOURCES CORPORATION, a corporation duly formed and
existing under the laws of the State of Delaware (the "Borrower"), each of the
undersigned guarantors (the "Guarantors", and together with the Borrower, the
"Loan Parties"), each of the undersigned Lenders party to the Credit Agreement
referenced below, and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
"Administrative Agent"). Capitalized terms used herein but not defined herein
shall have the meanings ascribed to them in the Credit Agreement. Unless
otherwise indicated, all section references in this Agreement refer to the
applicable section of the Credit Agreement.


PRELIMINARY STATEMENTS

        A.    Reference is made to that certain Amended and Restated Senior
Secured Revolving Credit Agreement dated as of September 7, 2017 (as amended,
restated, amended and restated, modified or otherwise supplemented prior to the
date hereof, the "Credit Agreement") among the Borrower, each of the Lenders
party thereto and the Administrative Agent.

        B.    The Borrower has informed the Administrative Agent and the Lenders
that the Borrower anticipates defaulting on the Total Net Indebtedness Leverage
Ratio Financial Covenant set forth in Section 9.01(a) of the Credit Agreement
for the fiscal quarter ended March 31, 2019 (such potential default, the
"Leverage Ratio Default"). Any Leverage Ratio Default will result in an Event of
Default under Section 10.01(d) of the Credit Agreement.

        C.    The Borrower has requested that the Administrative Agent and the
Majority Lenders waive any Default or Event of Default directly resulting from
the Leverage Ratio Default, subject to the terms and conditions herein (the
"Lender Waiver Request").

        D.    The Borrower has requested and the Administrative Agent and the
Majority Lenders party hereto have agreed to modify certain provisions of the
Credit Agreement as set forth herein.

        E.    The Administrative Agent and the Majority Lenders have agreed to
the Lender Waiver Request subject to the terms and conditions herein.

        F.     In consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

        Section 1.    Amendment to the Credit Agreement.    

        (a)    Amendment to Section 1.02.    The following defined terms are
hereby amended or added in the appropriate alphabetical order as follows:

        "Applicable Margin" means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Borrowing Base Utilization Percentage grid below based
upon the Borrowing Base Utilization Percentage then in effect:


Level
  Borrowing Base
Utilization Percentage   Eurodollar
Loans   ABR Loans   Commitment
Fee Rate  

1

  > 90%     3.75 %   2.75 %   0.50 %

2

  > 75% £ 90%     3.50 %   2.50 %   0.50 %

3

  > 50% £ 75%     3.25 %   2.25 %   0.50 %

4

  > 25% £ 50%     3.00 %   2.00 %   0.50 %

5

  £ 25%     2.75 %   1.75 %   0.50 %

--------------------------------------------------------------------------------



        Each change in the Applicable Margin or Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change;
provided, however, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12(a), then the "Applicable Margin" and "Commitment
Fee Rate" mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

        "Consolidated Cash Balance" means, at any time, (a) the aggregate amount
of cash and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, commercial paper and
Cash Equivalents, in each case, owned by (either directly or indirectly),
credited to the account of or that would otherwise be required to be reflected
as an asset on the balance sheet of the Borrower and its Restricted Subsidiaries
less (b) the sum of (i) any cash or Cash Equivalents earmarked to pay payroll,
payroll taxes, other taxes, employee wage and benefit payments and trust and
fiduciary obligations, (ii) any cash or Cash Equivalents earmarked to pay
royalty obligations, working interest obligations, suspense payments, severance
taxes, or other obligations of the Borrower or any Restricted Subsidiary to
third parties and for which the Borrower or such Restricted Subsidiary has
issued checks or has initiated wires or ACH transfers (or will issue checks or
initiate wires or ACH transfers within fifteen (15) days in order to make such
payments), (iii) other amounts for which the Borrower or such Restricted
Subsidiary has issued checks or has initiated wires or ACH transfers but which
have not yet been subtracted from the balance in the relevant account of the
Borrower or such Restricted Subsidiary, (iv) while and to the extent refundable,
any cash or Cash Equivalents of the Borrower or any Restricted Subsidiary
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits, (v) restricted
cash or Cash Equivalents of the Borrower or any Restricted Subsidiary associated
with plugging and abandonment liabilities, indemnities and other similar
obligations arising in connection with acquisitions and divestures of Oil and
Gas Properties, (vi) the cash proceeds of any Borrowings to the extent such
amounts are expected to be used within three (3) Business Days of such Borrowing
for purposes permitted by the terms of the Credit Agreement, (vii) any
restricted cash or Cash Equivalents maintained for purposes of securing credit
card reimbursement obligations in an amount not to exceed $100,000 at any time
and (viii) any refundable deposits held by unaffiliated third parties made in
connection with transactions in the ordinary course of business.

        "Eighth Amendment Effective Date" means May 8, 2019.

        (b)    Amendment to Section 3.04.    Section 3.04(c)(vi) is hereby added
to read in its entirety as follows:

        (vi)    Application in Connection with Consolidated Cash Balance.    If
(A) the Borrower has outstanding Borrowings or reimbursement obligations in
respect of Letters of Credit that are outstanding and (B) the Consolidated Cash
Balance exceeds $5,000,000 as of the close of business on Wednesday of any
calendar week (or if such day is not a Business Day, then the immediately
succeeding Business Day), then the Borrower shall, within two Business Days,
(1) prepay the Borrowings in an aggregate principal amount equal to such excess
and (2) if any excess remains after prepaying all of the Borrowings as a result
of outstanding LC Exposure, pay to the Issuing Bank an amount equal to the
outstanding LC Disbursements as provided in Section 2.09(e). Any failure to
comply with this Section 3.04(c)(vi) shall constitute an immediate Event of
Default.

        (c)    Amendment to Section 6.02.    Section 6.02(d) is hereby added to
read in its entirety as follows:

        (d)   (i) The Consolidated Cash Balance immediately prior to such
Borrowing and (ii) the pro forma Consolidated Cash Balance, immediately after
giving effect to such Borrowing, shall not exceed $5,000,000.

2

--------------------------------------------------------------------------------



        (d)    Amendment to Section 6.02.    Section 6.02(e) is hereby added to
read in its entirety as follows:

        (e)   The Administrative Agent shall have been provided a budget
(including projected cash flows of the Loan Parties) covering the 13-week period
following the Eighth Amendment Effective Date, which shall be in form
substantially consistent with similar historical reporting delivered by the
Borrower to the Administrative Agent prior to the Eighth Amendment Effective
Date and reasonably acceptable to the Administrative Agent (including as may be
updated from time to time, the "Budget").

        (e)    Amendment to Section 8.01.    Section 8.01(u) is hereby added to
read in its entirety as follows:

        (u)    Status Reports:    The Borrower and its advisors shall reasonably
cooperate in good faith with the Administrative Agent and its advisors regarding
potential financing alternatives and shall provide updates and reasonably
detailed information regarding such potential financing alternatives and the
Borrower's pursuit of various go-forward scenarios, including a potential sale
of select assets and merger and acquisition options (any such alternatives or
scenarios, the "Proposed Transaction"), and such other information regarding the
operations, business affairs and financial condition of any Loan Party as
reasonably requested by the Administrative Agent or its advisors. The Borrower
agrees to deliver periodic reports via teleconference with the Administrative
Agent and its advisors of such process on Thursday of every other week,
beginning on May 16, 2019, or more frequently as reasonably requested by the
Administrative Agent;

        (f)    Amendment to Section 8.01.    Section 8.01(v) is hereby added to
read in its entirety as follows:

        (v)    Agreements with Respect to Budget and Reporting Matters.    The
Borrower hereby agrees (i) to deliver, on Thursday of every other week,
beginning on Thursday, May 16, 2019, an updated accounts payable aging of both
the Borrower and the Restricted Subsidiaries in substantially similar form as
the accounts payable agings delivered by the Borrower to the Administrative
Agent prior to the Eighth Amendment Effective Date, (ii) to deliver on Thursday
of every fourth (4th) week, beginning on Thursday June 13, 2019, an updated
Budget, in substantially similar form as the initial Budget delivered by the
Borrower to the Administrative Agent pursuant to Section 6.02(e), and (iii) that
the aggregate disbursements on a cumulative basis for the four-week period
ending on the Sunday immediately prior to the date of delivery of such updated
Budget, beginning on June 9, 2019, will not exceed the amount set forth in the
Budget by more than 20% for such four-week period. Additionally, the Borrower
agrees to deliver via teleconference with the Administrative Agent and its
advisors at such times and as set forth in Section 8.01(u), a reconciliation of
actual weekly cash flow (including actual disbursements) to the previously
delivered Budget.

        Section 2.    Waivers.    

        (a)   The Borrower hereby requests, and the Administrative Agent and the
Lenders signatory hereto hereby agree, the Lender Waiver Request shall remain
effective from the Effective Date until the occurrence of a Termination Event
(as defined below).

        (b)   For purposes of this Agreement, "Termination Event" means the
earliest to occur of:

            i.  May 31, 2019, unless the bid date for a Proposed Transaction
shall have occurred on or before such date;

           ii.  July 1, 2019, provided that the Termination Event shall
automatically be extended to August 1, 2019, unless prior to such time Lenders
comprising the Majority Lenders have delivered to the Administrative Agent
written notice that such Majority Lenders, in their sole and absolute
discretion, do not agree to such automatic extension;

          iii.  August 1, 2019; and

3

--------------------------------------------------------------------------------



          iv.  any Event of Default (other than the Leverage Ratio Default)
under the Credit Agreement.

        (c)    Termination Event.    Each Loan Party acknowledges and agrees
that, upon the occurrence of a Termination Event, the waiver of the Majority
Lenders and the Administrative Agent set forth in Section 2(a) above shall
automatically cease and be of no further force or effect (without the need for
notice or any other action on the part of the Administrative Agent or the
Lenders). Each Loan Party expressly acknowledges and agrees that the effect of
such Termination Event will permit the Administrative Agent and the Lenders,
subject to the terms of, and to the extent then permitted under, the applicable
Loan Documents, to exercise all rights and remedies available under the
applicable Loan Documents to the extent any Event of Default has occurred and is
continuing (notwithstanding this Agreement).

        Section 3.    Conditions to Effective Date.    This Agreement shall not
become effective until the date of satisfaction or waiver of the following
conditions (the "Effective Date"):

        (a)   The Administrative Agent shall have received from the Loan
Parties, the Administrative Agent and the Majority Lenders duly executed
counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement.

        (b)   After giving effect to this Agreement, all representations and
warranties of the Loan Parties contained herein and in the other Loan Documents
shall be true and correct in all material respects as of the Effective Date
(except for those representations and warranties expressly relating to an
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects on and as of such earlier date).

        (c)   The Administrative Agent shall have received, to the extent
invoiced one (1) day prior to the Effective Date (except as otherwise reasonably
agreed by the Borrower), reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement (including but not limited to the reasonable
fees and disbursements incurred by counsel and financial advisors to the
Administrative Agent).

        The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

        Section 4.    Fees and Expenses.    The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Lenders (including but not limited to the reasonable fees and
disbursements incurred by counsel and financial advisors to the Administrative
Agent) in connection with this Agreement and any other documents prepared in
connection herewith as set forth in Section 12.03 of the Credit Agreement.

        Section 5.    Loan Document.    This Agreement is a Loan Document.

        Section 6.    RELEASE.    THE BORROWER AND EACH GUARANTOR, IN
CONSIDERATION OF THE ADMINISTRATIVE AGENT'S AND THE UNDERSIGNED LENDERS'
EXECUTION AND DELIVERY OF THIS AGREEMENT AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED,
UNCONDITIONALLY, FREELY, VOLUNTARILY AND, AFTER CONSULTATION WITH COUNSEL AND
BECOMING FULLY AND ADEQUATELY INFORMED AS TO THE RELEVANT FACTS, CIRCUMSTANCES
AND CONSEQUENCES, RELEASES, WAIVES AND FOREVER DISCHARGES (AND FURTHER AGREES
NOT TO ALLEGE, CLAIM OR PURSUE) ANY AND ALL CLAIMS, RIGHTS, CAUSES OF ACTION,
COUNTERCLAIMS OR DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT, IN TORT, IN LAW
OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE, WHICH THE
BORROWER, EACH GUARANTOR OR ANY PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE
HAVE OR MAY HAVE AGAINST

4

--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR FORMER SUBSIDIARIES AND
AFFILIATES OR ANY OF THE FOREGOING'S OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS
OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE ON ACCOUNT OF ANY CONDUCT,
CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY, OBLIGATION, DEMAND,
COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF ACTION, SUIT, DAMAGE,
DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER WHICH EXISTED, AROSE OR
OCCURRED AT ANY TIME PRIOR TO THE EFFECTIVE DATE RELATING TO THE LOAN DOCUMENTS,
THIS AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY. THE
FOREGOING RELEASE SHALL SURVIVE THE TERMINATION OF THE LOAN DOCUMENTS AND THIS
AGREEMENT.

        Section 7.    Representations and Warranties; No Event of
Default.    Each Loan Party represents and warrants to the Lenders that on and
as of the Effective Date, after giving effect to this Agreement, (a) all of the
representations and warranties of each Loan Party set forth in Article VII of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (b) there exists no
Other Violations (as defined below) and (c) neither the execution, delivery or
performance by any Loan Party of this Agreement, nor compliance by it with the
terms and provisions hereof (i) will contravene in any material respect any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or Governmental Authority, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Instruments) upon any of the property or assets of any Loan Party or
any of its Restricted Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Loan Party
or any of its Restricted Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable, of
any Loan Party or any of its Restricted Subsidiaries.

        Section 8.    Reaffirmation.    Each Loan Party confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, this Agreement or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by it in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Bank and the other secured parties pursuant
to the Loan Documents in the collateral described therein shall continue to
secure the Secured Obligations as and to the extent provided in the Loan
Documents.

        Section 9.    Entire Agreement.    This Agreement, the Credit Agreement,
and the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a consent or waiver of, or otherwise affect the rights and
remedies of any party under, the Credit Agreement or the other Loan Documents
nor alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

5

--------------------------------------------------------------------------------



        Section 10.    Limitation of Waivers.    The consent, waiver and
agreement contained herein, shall not be a consent, waiver or agreement by the
Administrative Agent or the Lenders of any Defaults or Events of Default, as
applicable, which may exist (excluding, for the avoidance of doubt, the Leverage
Ratio Default) or which may occur in the future under the Credit Agreement or
any other Loan Document, or any future defaults of the same provision waived
hereunder (collectively, "Other Violations"). Similarly, nothing contained in
this Agreement shall directly or indirectly in any way whatsoever: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent's or the
Lenders' right at any time to exercise any right, privilege or remedy in
connection with the Credit Agreement or any other Loan Document, as the case may
be, with respect to any Other Violations, (b) amend or alter any provision of
the Credit Agreement, the other Loan Documents, or any other contract or
instrument (except as expressly provided herein), or (c) constitute any course
of dealing or other basis for altering any obligation of the Borrower or any
right, privilege or remedy of the Administrative Agent or the Lenders under the
Credit Agreement, the other Loan Documents, or any other contract or instrument,
as applicable. Nothing in this letter shall be construed to be a consent by the
Administrative Agent or the Lenders to any Other Violations.

        Section 11.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.    SECTION 12.09 OF THE CREDIT AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL
APPLY HERETO.    

        Section 12.    Severability.    In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal, or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein, to the full extent permitted
by applicable law, shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal, or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal, or unenforceable provisions

        Section 13.    Counterparts.    This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or other means of electronic transmission
(e.g., "pdf") shall be as effective as delivery of a manually signed counterpart
of this Agreement.

[SIGNATURES BEGIN NEXT PAGE]

6

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, each of the undersigned has caused its duly
authorized officer to execute and deliver this Agreement as of the date first
written above.



BORROWER:

  HALCÓN RESOURCES CORPORATION



 

By:

 

/s/ DAVID S. ELKOURI


--------------------------------------------------------------------------------



      Name:   David S. Elkouri



      Title:   Executive Vice President and Chief Legal Officer

GUARANTORS:

 

HALCÓN HOLDINGS, INC.
HALCÓN RESOURCES OPERATING, INC.
HALCÓN ENERGY PROPERTIES, INC.
HALCÓN PERMIAN, LLC
HALCÓN OPERATING CO., INC.
HALCÓN FIELD SERVICES, LLC



 

By:

 

/s/ DAVID S. ELKOURI


--------------------------------------------------------------------------------



      Name:   David S. Elkouri



      Title:   Executive Vice President and Chief Legal Officer

--------------------------------------------------------------------------------







  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender



 

By:

 

/s/ DARREN VANEK


--------------------------------------------------------------------------------



      Name:   Darren Vanek



      Title:   Authorized Officer

--------------------------------------------------------------------------------







  BMO HARRIS BANK N.A.
as a Lender



 

By:

 

/s/ JAMES V. DUCOTE


--------------------------------------------------------------------------------



      Name:   James V. Ducote



      Title:   Managing Director

--------------------------------------------------------------------------------









  WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender



 

By:

 

/s/ KATHERINE SCALZO


--------------------------------------------------------------------------------



      Name:   Katherine Scalzo



      Title:   Director

--------------------------------------------------------------------------------







  NATIXIS, NEW YORK BRANCH,
as a Lender



 

By:

 

/s/ VIKRAM NATH


--------------------------------------------------------------------------------



      Name:   Vikram Nath



      Title:   Director



 

By:

 

/s/ V. DU MARS


--------------------------------------------------------------------------------



      Name:   V. Du Mars



      Title:   Managing Director

--------------------------------------------------------------------------------







  ROYAL BANK OF CANADA,
as a Lender



 

By:

 

/s/ JAY T. SARTAIN


--------------------------------------------------------------------------------



      Name:   Jay T. Sartain



      Title:   Authorized Signatory

--------------------------------------------------------------------------------







  GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender



 

By:

 

/s/ JAMIE MINIERI


--------------------------------------------------------------------------------



      Name:   Jamie Minieri



      Title:   Authorized Signatory

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.7



EIGHTH AMENDMENT, CONSENT AND WAIVER TO AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT
PRELIMINARY STATEMENTS
